ORDER
Petitioner Cambridge Mutual Insurance Company seeks a writ of certiorari to review a Superior Court order that directed the company to produce various documents which the company believes are immune from discovery. Pursuant to the petition, we have examined a transcript of the Superior Court decision, but we are unable to ascertain therefrom the basis of the hearing judge’s ruling.
Accordingly, we hereby grant the petition for writ of certiorari and quash that portion of the Superior Court order which granted the motion to compel production of the documents. The Superior Court is directed to reconsider the motion to compel production and, in deciding said motion, to give consideration to the pertinent principles enunciated by this court in Fireman’s Fund Ins. Co. v. McAlpine, 120 R.I. 744, 391 A.2d 84 (1978).
Justice SHEA did not participate.